Citation Nr: 0212387	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  95-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


INTRODUCTION

The veteran had active duty service from January 1983 to 
January 1986, and from September 1988 to May 1990, with 
additional service with the U.S. Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and was remanded in 
December 1999. 



REMAND

In September 2002, the Board requested clarification from the 
veteran as to whether she wished to appear at a Board 
hearing.  In her response received at the Board that same 
month, the veteran indicated that she wished to appear at a 
Board videoconference hearing.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

Schedule the veteran for a Board 
videoconference hearing.  Notice of the 
date, time and place of the hearing 
should be furnished to the veteran and a 
copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the cancels the hearing or fails to 
report, the claims files should be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




